Exhibit 13 Financial Section Contents 40 Management’s Discussion of Financial Responsibility We begin with a letter from our Chief Executive and Financial Officers discussing our unyielding commitment to rigorous oversight, controllership, informative disclosure and visibility to investors. 40 Management’s Annual Report on Internal Control Over Financial Reporting In this report our Chief Executive and Financial Officers provide their assessment of the effectiveness of our internal control over financial reporting. 41 Report of Independent Registered Public Accounting Firm Our independent auditors, KPMG LLP, express their opinions on our financial statements and our internal control over financial reporting. 42 Management’s Discussion and Analysis (MD&A) 42 Operations We begin the Operations section of MD&A with an overview of our earnings, including a perspective on how the global economic environment has affected our businesses over the last three years. We then discuss various key operating results for GE industrial (GE) and financial services (GECS). Because of the fundamental differences in these businesses, reviewing certain information separately for GE and GECS offers a more meaningful analysis. Next we provide a description of our global risk management process. Our discussion of segment results includes quantitative and qualitative disclosure about the factors affecting segment revenues and profits, and the effects of recent acquisitions, dispositions and significant transactions. We conclude the Operations section with an overview of our operations from a geographic perspective and a discussion of environmental matters. 53 Financial Resources and Liquidity In the Financial Resources and Liquidity section of MD&A, we provide an overview of the major factors that affected our consolidated financial position and insight into the liquidity and cash flow activities of GE and GECS. 58 Critical Accounting Estimates Critical Accounting Estimates are necessary for us to prepare our financial statements. In this section, we discuss what these estimates are, why they are important, how they are developed and uncertainties to which they are subject. 61 Other Information We conclude MD&A with a brief discussion of new accounting standards that will become effective for us beginning in 2008. 62 Selected Financial Data Selected Financial Data provides five years of financial information for GE and GECS. This table includes commonly used metrics that facilitate comparison with other companies. 64 Audited Financial Statements and Notes 64 Statement of Earnings 64 Consolidated Statement of Changes in Shareowners’ Equity 66 Statement of Financial Position 68 Statement of Cash Flows 70 Notes to Consolidated Financial Statements 107 Supplemental Information We provide Supplemental Information to reconcile certain “non-GAAP financial measures” referred to in our report to the most closely associated GAAP financial measures. We also provide information about our stock performance over the last five years. 112 Glossary For your convenience, we also provide a Glossary of key terms used in our financial statements. We also present our financial information electronically at www.ge.com/investor. GE 2 Management’s Discussion of Financial Responsibility We believe that great companies are built on a foundation of reliable financial information and compliance with the spirit and letter of the law. For GE, that foundation includes rigorous management oversight of, and an unyielding dedication to, controllership. The financial disclosures in this report are one product of our commitment to high quality financial reporting. In addition, we make every effort to adopt appropriate accounting policies, we devote our full resources to ensuring that those policies are applied properly and consistently and we do our best to fairly present our financial results in a manner that is complete and understandable. Rigorous Management Oversight Members of our corporate leadership team review each of our businesses routinely on matters that range from overall strategy and financial performance to staffing and compliance. Our business leaders monitor financial and operating systems, enabling us to identify potential opportunities and concerns at an early stage and positioning us to respond rapidly. Our Board of Directors oversees management’s business conduct, and our Audit Committee, which consists entirely of independent directors, oversees our internal control over financial reporting. We continually examine our governance practices in an effort to enhance investor trust and improve the Board’s overall effectiveness. The Board and its committees annually conduct a performance self-evaluation and recommend improvements. Our Presiding Director led three meetings of non-management directors this year, helping us sharpen our full Board meetings to better cover significant topics. Compensation policies for our executives are aligned with the long-term interests of GE investors. Dedication to Controllership In the last year we identified and disclosed several errors in our previously reported financial results and several deficiencies in our internal control over financial reporting. We and our Audit Committee take these matters very seriously. We have taken steps to remediate these deficiencies and further strengthen our controllership organization, processes and procedures. We strive to maintain a dynamic system of internal controls and procedures - including internal control over financial reporting - designed to ensure reliable financial record-keeping, transparent financial reporting and disclosure, and protection of physical and intellectual property. We recruit, develop and retain a world-class financial team. Our internal audit function, including members of our Corporate Audit Staff, conducts thousands of financial, compliance and process improvement audits each year. Our Audit Committee oversees the scope and evaluates the overall results of these audits, and members of that Committee regularly attend GE Capital Services Board of Directors, Corporate Audit Staff and Controllership Council meetings. Our global integrity policies - “The Spirit &
